                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              June 18, 2019
                             UN ITED STA TES D ISTRICT COURT
                                                                           David J. Bradley, Clerk
                              SOU TH ERN D ISTR ICT OF TEX AS
                                   GA LW STON DIVISION

G ULF COPPER &
M ANU FA CTURIN G CORPOM TION

                Plaintiff.

V S.                                           CIV IL A CTION N O .3:19-CV -00034

M /V LEW EK EX PRESS,herapparel,               In Admiralty,FED.R.ClV.P .9(h)
equipm ent,engines,freights,tackle,etc.,
ln rc#s

                Defendant.

                              M EM OM NDUM AND O RDER

          Before the Courtis Plaintiff GulfCopper & M anufacturing Corporation (ltGulf
Copper'') and lntervening Plaintiff Gulf M arine Fabricators, LP's ($$Gulf M arine'')
Opposed JointM otion for lnterlocutory Sale (tçM otion for Interlocutory Sale''),which
seeksto forcethesaleoftheM /V LEW EK EXPRESS (thef1Vesse1'').SeeDkt.47.After
reviewing the m otion, responses, and reply, as w ell as the applicable law , the Court

concludesthatthe M otion forInterlocutory Sale should be G R ANTED .

                                     BA CK G RO U ND

          GulfCopperfiledthislawsuitonJanuary 29,2019,seeking torecover$442,255.00
for berthing, m ooring, and related services it provided to the Vessel, a pipe-lay ship,

through the end ofJanuary 2019.A tGulfCopper'srequest,the Courtarrested the V essel

and appointed G ulfCopper substitute custodian.
      Follow ing notice ofthe V essel's arrestin the Galveston D aily N ews,GulfM arine

and Trevaskis Lim ited (ûç-l-revaskis'')intervened in the lawsuitto asserttheirrespective
claims againstthe Vessel. GulfM arine asserted a claim for$578,743.76 arising from
unpaid dockage,m ooring,and tow age fees. Trevaskis asserted a claim to three piecesof

pipe-lay equipm entcurrently onboard the V essel. The pipe-lay equipm ent- ReelSystem

lV , 60 M T 3 track tensioner, and 200 M T PLET Launch Fram e- is al1 specifically

designed to assisttheV esselin furtherance ofitspipe-laying operations.

      A herGulfM arine and Trevaskisappeared in the suit,ttthe pum orted ownerofthe

Vessel,Ocean Lion Shipping Ltd.(çocean Lion'),madealimitedappearance...andfiled
itsVerified Statem entofRightorInterest,claim ing to be the ûtrue and bona fide ownerof

theVessel.''Dkt.47 at3 (internalquotation marksand citation omitted).Ocean Lion has
represented to the parties and the Courtits desire and continuing effortsto secure release

ofthe V essel. H ow ever,suitable progress has notoccurred;thus,G ulf Copper and Gulf

M arine filed the M otion forInterlocutory Sale,seeking to sellthe V esselpursuantto Rule

E(9)ofthe Supplem entalRulesforCertain Adm iralty and M aritime Claims(tçAdmiralty
Rules'')
      Asgroundsforinterlocutory sale,GulfCopperand GulfM arine contend:(1)the
Vesselisalready in adeteriorated condition (i.e.,itisunmanned,laid up,and suffersfrom
waterintrusion)and itislikely to worsen ifitcontinuesto be held in detention'
                                                                            ,(2)the
V essel has incurred excessive custodial care expenses to date and is expected to incur

additionalexpensesin the f'
                          uture (i,e.,custodialfeesaccrue atarate $4,114.00 perday);
and (3)Ocean Lion hasunreasonably delayed securing release ofthe Vessel,whetherby
bond orotherwise(i.e.,theVesselhasbeen underarrestformorethan fourmonths).See
D kt.47.

      ln response to the M otion forlnterlocutory Sale,O cean Lion doesnotcontend that

asaleisinappropriateunderRuleE(9)oftheAdmiralty Rules.Rather,OceanLionmerely
argues thatany sale should be delayed for 45 days to allow itadditionaltim e to try and

secure the V essel's release. See Dkt.51. Sim ilarly, Trevaskis does not oppose Gulf

Copper's and G ulf M arine's right to seek the sale of the V essel. Instead, Trevaskis

speciscally arguesthatthe V esselshould notbe sold w hile itspipe-lay equipm entis still

affixed to the ship because, in Trevaskis's opinion, its pipe-lay equipm ent is not an

appurtenance to the Vessel. See Dkt.50.

      The Courtaddressesthe sale and appurtenance issuesin turn.

                             INTERLO C UTO RY SA LE

      TheA dm iralty Rulesprovidethem ethodsby which theownerofan arrested vessel

m ay exercise its dueprocessrightsto vacate the arrestorto substitute som e othersecurity

in the place oftheproperty. W hilethe property is arrested,there arethree scenarioslisted

in theAdmiraltyRulesthatjustify an interlocutory sale oftheproperty:
             (A) the attached or arrested property is perishable, or liable to
             deterioration,decay,orinjuryby beingdetained in custodypending
             the action;

             (B) the expense of keeping the property is excessive or
             disproportionate;or

             (C)there isan unreasonabledelay in securing releaseoftheproperty.



                                           3
FED.R.CIV.P.SUPP.ADMIRALTY RULE E(9)(a)(i).A showing ofoneofthethree criteria
is sufficientfora courtto order an interlocutory sale. See SilverStar Enters.,Inc.v.M /V

SARM ACCA,19 F.3d 1008,1014 (5th Cir.1994);Rowan Cos.,Inc.v.M/VFR8 PAJDS,
No.C-12-163,2012 W L 5465964,at*2 (S.D.Tex.Oct.30,2012).
      GulfCopperand GulfM arinehave offered argum entand evidence supporting each

justificationforan interlocutorysaleunderRuleE(9),andnoneofthepartiesdisputetheir
argum ents or evidence. A ccordingly, the Court finds that an interlocutory sale is

appropriate in thiscase.

      A lthough O cean Lion seeksto delay any sale ofthe V essel,ithas already had m ore

than fourm onthsto secure the V essel'srelease. The Courtisnotconvinced thata further

delay isappropriate.Thatbeing said,the sale cannotoccurovernight. To allow sufficient

tim e forpropernotice to issue and taking into accountthe reality thatm any folksw illbe

taking offthe July 4 holiday,the Courtis setting a July 15,2019 sale date. Ocean Lion is,

therefore,receiving one lastchance to secure theV essel'srelease by the sale date.

      The only rem aining question, then, is w hether Trevaskis's pipe-lay equipm ent

should besold w ith the Vessel? To decidethisissue,theCourtturnsto the law surrounding

appudenances.

                                 APPERTUN AN C ES

      ç1A fundam entalprinciple ofthe m aritim e lien system isthatthe vesselitself,along

w ith allequipm ent aboard it that is essentialto the ship's navigation and operation, is

subjecttomaritimeliens.''Motor-servs.HugoStamp,Inc.v.M/VREGAL EMPRESS,165
F.App'x 837,840 (11th Cir.2006) (citation omitted). Such equipmentis comm only
                                           4
referredtoasappurtenances.Therearellslightlydifferentformulationlsqofthedefinition''
of an appurtenance,but the generalm eaning of the term rem ains the sam e. M alin 1nt'1

s'
k/1fp Repair & Drydock,Inc.v.M odu Prospector,161F.Supp.3d 481,489 (S.D.Tex.
2015).An appurtenanceisiçanyspecifcally identifiableitem thatisdestinedforuseaboard
a specitically identifiable vesseland is essentialto the vessel's navigation,operation,or

mission.''Gonzalezv.M/vDestiny Panama,102 F.Supp.2d 1352,1356 (S.D.Fla.2000).
      lm portantly, ûdcourts have repeatedly upheld m aritim e liens upon çseverable'

equipm ent, including, surprisingly enough, equipm ent m erely leased to the ow ner.''

Gowen,Inc.v.F/VQuality One,244F.3d64,69(1stCir.2001)(citationsomitted).This
is so because the m aritim e lien system is based upon practical realities confronting

m aritim e businesses. A sexplained by one court:

      This rule ...ispredicated upon the principle thatone extending creditto a
      ship has the right to assum e that the entire vessel, including a11 of her
      equipm ent essentialto her navigation or to the com pletion of the voyage
      upon w hich she isem barked,standsassecurity forthe debt. This,in turn,is
      based upon the principle that the legitim ate expectations of a m aritim e
      lienholder as to the property standing as security for the debt should be
      enforced.

Stewart & Stevenson Servs.,Inc.v.M /V Chris Ftz-v M acM illan,890 F.Supp.552,562

(N.D.M iss.1995).
      W ith this fram ew ork in m ind,the Courtconsiders Trevaskis's specific argum ents.

Trevaskisfirstarguesthatitspipe-lay equipm entisnotessentialto the V essel'soperation

orm ission because other equipm entthatperform s a sim ilar function is also on board the

Vessel. N otably,Trevaskis has not offered any authority to supportthis argum ent. In

response to Trevaskis's argum ent,GulfCopper and GulfM arine argue thatGçcourts have

                                           5
routinely found item s ofequipm entto be appurtenances even w here otheritem s,capable

ofperforming a similarfunction,are also on board theVessel.'' SeeDkt.62 at3 (citing
Gonzalez, 102 F.Supp.2d at 1356-57;CanaveralPortAuth.v.M /V Liquid Vegas,1m o

No.8222941,No.6:09-CV-1447-01V -28D,2009 W L 3347596,at*3-8 (M .D.Fla.Oct.
15,2009);Stewart& Stevenson Servs.,890 F.Supp.at562-63). This case law is
persuasive,and itis undisputed thatthe use ofthe Trevaskispipe-lay equipm entfurthered

theV essel'soperation and m ission. ln lightofthe authority presented by GulfCopperand

GulfM arine,the CourtfindsthatTrevaskis's firstargum entfails.

      Trevaskis'snextargum entfairsno better.Trevaskisarguesbecause theV esselwas

noton a m ission w hen seized,itspipe-lay equipm entcould nothave been essentialto the

V essel's navigation,operation,or m ission. See D kt.60 at7. In other w ords,Trevaskis

seem sto contend thatthe m ission ofthe V esselis som ehow uncertain because itw asnot

actively engaged in a m ission atthetim e ofitsarrest.Thisargum ent,how ever,isundercut

by Trevaskis'ssw orn filings.ln the Verified Claim and Com plaintin Intervention against

the M /V LEW EK EXPRESS,Trevaskis stated that its pipe-lay equipm entSlallowed the

V esselto perform herparticularm ission asapipe-laying vessel.''Dk.19 at5.A little over

a m onth later, Trevaskis tiled a First A m ended Verified Claim and Com plaint in

Intervention against the M /V LEW EK EX PRESS,and again stated that its pipe-lay

equipm entççallow ed the V esselto perform herparticularm ission as a pipe-laying vessel.''

Dkt.45at7.Consideringthesefactualpronouncements,whichwereofferedinconjunction
with a sworn declaration under28 U .S.C.j 1746,the Courtis notpersuaded thatthe
m ission ofthe Vesselissom ehow indeterm inable. Trevaskishasclearly declared in sw orn

                                            6
filingsthatthe m ission ofthe V esselconcem s acting as a pipe-lay vessel,and itspipe-lay

equipm entw as used in furtherance ofthatm ission. Thus,Trevaskis's second argum ent

fails.

         Third,Trevaskis contends that itspipe-lay equipm entw as originally leased to the

V essel's previous ow nerunderan equipm entlease agreem entand thatagreem entproves

thatitand the Vessel's previous ow ner intended for Trevaskis to retain ownership ofthe

subjectpipe-lay equipment.SeeDkt.60 at7-8. In essence,Trevaskisseeksto impute
know ledge ofitsintentregarding the pipe-lay equipm ent,w hich w ould have been known

only to the Vessel'spreviousowner,onto GulfCopperand G ulfM arine. Thisargum entis

illogicaland is underm ined by the very adm iralty treatise Trevaskis cites in supportofits

argum ent,w hich provides:

         The intention of the parties regarding the treatm ent of the equipm ent in
         question and the degree to which the parties' intentions are apparent to
         innocent third parties w ill affect the determ ination as to w hether such
         equipm entw illbe deem ed to be an appurtenance. A courtw illnotalways
         givecffcc/to expressorimplied intentof theparties,howeven where the
         existenceoftheleaseisnotreadily apparenttothirdparties.
2 BenedictonAdmiralty j32 (7th ed.1997)(emphasisadded).
         ln this case, Gulf Copper and Gulf M arine are clearly third parties who had no

reasonto know aboutthe existence ofany lease agreem entatthe tim ethey began providing

services in favor of the V essel. Thus,the Courtdeclines to give effect to Trevaskis's

undisclosed intent.

         Lastly,Trevaskiscontendsthatitspipe-lay equipm entisnotessentialto theV essel's

operation orm ission because itw aséçpurposely builtand designed to be m obileequipm ent
and to be m oved onto and offofvariousvesselsand to land.'' D kt.60 at6. Thisargum ent

also m isses the m ark. It is com pletely irrelevantw hether the Trevaskis equipm ent was

designed and fabricated to be m obile,m ovable,and easily and quickly deployed between

vessels and on land. See, e.g., Stewart & Stevenson Servs., 890           Supp. at 56l

(ûicomponentsofa vessel,even though readily removable,''may be appurtenances). As
explained above, tkcourts have repeatedly upheld m aritim e liens upon Sseverable'

equipm ent, including, surprisingly enough, equipm ent m erely leased to the ow ner.''

Gowen,Inc.,244F.3dat69(citationsomitted).
      ln sum ,the CourtfindsthatTrevaskis's pipe-lay equipm entis an appurtenance to

the Vesselbecause itis essentialto the operation or m ission ofthe Vessel. A s such,the

pipe-lay equipm entw illbe sold w ith the V essel.

                                     CO NC LU SIO N

      For the reasons identified above,the M otion for Interlocutory Sale (Dkt.47)is
G R ANTED . The Courtw illentera separate Interlocutory D ecree and Order forthe Sale

ofthe M /V Lew ek Express,containing the specifics ofthe sale.

    SIG NED atG alveston,Texason this 18th day ofJune,2019.




                                                    AN DREW M .ED ISON
                                            UN ITED STATES M AG ISTR ATE JUD GE
